Title: To George Washington from Oliver Wolcott, Jr., 27 August 1795
From: Wolcott, Oliver Jr.
To: Washington, George


          
            Treasury Department. August 27th 1795.
          
          The secretary of the Treasury respectfully transmits to the President of the United States a Letter from the Commissioner of the Revenue dated the 19th Instant, covering the copy of one to him from the Collector of Washington, on the subject of sundry Contracts made by the said Collector, for placing & Keeping up the stakes under his superintendence, and shifting & clearing the Buoys at the south west Straddle for the year 1796.
          It is the opinion of the Secretary that it is adviseable to authorise Contracts on the terms proposed, with the exception of the article (numbered 3.) for the stakage of Albemarle Sound and its channels, Croctan shoals & the marshes, which can be suspended until farther enquiry can be made, without injury to the public service. All which is respectfully submitted.
          
            Oliv: Wolcott Jr.Secy of the Treasy
          
         